Citation Nr: 1342492	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for arthritis of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran had active duty from January 1991 to July 2000 and additional service with the Kansas Army National Guard from July 2000 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2011, the Board remanded this case for additional development and readjudication.  After completing the additional development, the Appeals Management Center (AMC) in Washington, D.C. continued to deny the claim (as reflected in an August 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The issue of entitlement to service connection for a back disability secondary to the service-connected right great toe disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Medical Opinion from R.R. Hafner, DC PA dated February 27, 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

For the increased rating period under appeal from November 20, 2002, the Veteran's arthritis of the right great toe has been manifested by symptomatology more nearly approximating moderately severe foot injury.


CONCLUSION OF LAW

For the period since November 20, 2002, the criteria for an initial 20 percent disability rating (but no higher) for arthritis of the right great toe have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a. Diagnostic Code (DC) 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Board notes that, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  
A letter in June 2008 notified the Veteran of the types of evidence that may reflect a worsening of her service-connected right great toe disability, including the nature and symptoms of the condition; the severity and duration of the symptoms; and the impact of the condition and symptoms on employment and daily life; ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information regarding how the condition affects her ability to work; and statements from people who have witnessed how the claimed disability affects her.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Any timing defect of this correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a Supplemental Statement of the Case, most recently in August 2012.  [In any event, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.]  

VA has also satisfied its duty to assist the Veteran in the development of her claim.  In-service treatment records and relevant post-service records have been obtained and associated with her claims folder, or are otherwise viewable on the Virtual VA electronic database. The Veteran has availed herself of the opportunity to submit relevant documents and argument in support of her claim, including personal statements and representative argument.  There is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in October 2005 and February 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, collectively, the reports of these two VA examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her service-connected right great toe disability under the applicable rating criteria.  
The Board has also found substantial compliance with its December 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A VA examination to address the current severity of her right great toe disability was obtained in February 2012.  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual (electronic) VA folder.  

VA has satisfied its duty to assist the Veteran in apprising her of the evidence needed, and in obtaining evidence, to support her claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks a compensable disability rating for her service-connected right great toe disability.  She has reported that her right great toe disability causes chronic pain and that she underwent two surgeries because walking had become "unbearable."  Although the surgeries did provide some relief, they were "not a cure all."   See lay statement from Veteran received in September 2008.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's right great toe disability is currently rated as noncompensably disabling under DC 5284 for other foot injuries.  

Under DC 5284, other foot injuries are assigned a 10 percent evaluation if the disability is moderate, a 20 percent evaluation if the disability is moderately severe, or a 30 percent evaluation if the disability is severe.  38 C.F.R. § 4.71a.  A 40 percent evaluation is assignable with actual loss of use of the foot.  Id., Note.  

Similarly, under DC 5283, malunion or nonunion of the tarsal or metatarsal bones is assigned a 10 percent evaluation where it is moderate, a 20 percent evaluation where it is moderately severe, or a 30 percent evaluation if it is severe.  Id.  Much of this distinction here is inconsequential because the rating criteria under both diagnostic codes are essentially identical in using the terms "moderate, moderately severe, and severe" to describe the extent of resulting functional impairment.  Thus, the same schedular rating will follow regardless of which of these diagnostic codes are used.  

The Board observes that the words "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

To establish the loss of use of a foot, the evidence must show that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthesis.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well with an amputation stump and prosthesis.  38 C.F.R. § 4.63.  

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

Evidence relevant to the severity of the Veteran's right great toe problems includes, in addition to her assertions of increased right great toe symptoms, private outpatient treatment notes, VA clinical records, and VA examination reports.  

Private outpatient treatment records show the Veteran underwent arthrotomy of the right great toe joint in November 2002.  See Operative Report from Geary Community Hospital dated November 1, 2002.  This report shows the Veteran presented with right great toe joint pain and chronic implications secondary to her job status in weight bearing position.  She reported pain and swelling throughout the years with failure to get better with conservative management involving orthotics.  Multiple courses of nonsteroidal anti-inflammatories also limited her relief.  Radiographic findings through MRI showed some degenerative changes noted in the lateral aspect of the great toe joint enough so that it may be causing discomfort.  

Later records dated in 2004 show that the Veteran was seen for continued pain in the great toe joint.  It was noted that prior to this time she had been doing well with just minor aches and pains on occasion, but now had severe pain to the point where she could not ambulate or exercise without extreme discomfort.  Examination revealed palpable tenderness on the dorsolateral aspect of the first metatarsalphalagenal (MTP) joint, especially when the hallux is dorsiflexed.  There was mild edema over the right great toe joint and possible small osteochondral fragment.  X-rays of the right foot showed mild degenerative change at the first MTP joint and a possible postoperative clip in the middle phalanx.  See Progress Notes dated August 18, 2004 and September 10, 2004 from B.L. Ware, D.P.M. 

When examined by VA in October 2005, the Veteran complained of pain weakness, stiffness, swelling, mild redness, fatigability, and lack of endurance.  She reported flare-ups 1-2 times per month during the winter and daily flare-ups during nice weather if she were active.  The Veteran was employed as a safety inspector and reported that she was on her feet for much of the time.  She indicated that she had some flexibility in her job and could rearrange activities to accommodate foot pain.  

Examination revealed normal arches with full weight bearing.  There was no effect of the toes with normal range of motion.  There was no valgus hallux or bunion formation.  There was a post surgical scar along the first MTP joint that was nontender with no residuals.  There was no painful motion of the toes with palpation or tenderness of the foot.  Pulses were easily palpated and symmetrical.  There was normal peripheral refill of the nail beds and no calluses along the plantar surface at the first MTP joint along the heels or lateral foot.  There were no skin or vascular changes.  There were no hammertoes, claw foot, or other deformity.  There was normal alignment of the Achilles tendon and no valgus or varus angulation of the os calcis.  There was no forefoot or midfoot malalignment.  The Veteran demonstrated range of motion with flexion and extension of the great toe equivalent to the left without pain.  The diagnosis was status post arthrotomy of the right toe and degenerative arthritis of the right first MTP joint.  
Subsequently dated treatment records show the Veteran underwent an implant arthroplasty of the right great toe in April 2006.  See Operative Report from Geary Community Hospital dated April 28, 2006.  X-rays revealed a metallic implantation device along the proximal aspect of the proximal phalanx of the great toe.  The alignment appeared to be within normal limits.  Other post operative records show the Veteran was progressing well and back into shoe gear and moderate activity.  By May 2007, she was able to do most activity without pain or swelling.  See Progress Notes dated from April 2006 to May 2007 from B.L. Ware, D.P.M. 

The remaining outpatient treatment records between May 2008 and March 2011 show that while some of the Veteran's right great toe symptoms had resolved following the two previous surgeries, she continued to suffer pain in the first MTP joint.  An entry dated in May 2008, shows the Veteran was able to dorsiflex the first MPT joint only 12-15 degrees with pain on maximum dorsiflexion noted plantarly.  There was also pain with palpation of the tibial sesamoid right foot, but no pain with palpation of the fibular sesamoid.  X-rays revealed the implant to be in place with no significant bony resorption noted around the implant.  The clinical assessment was tibial sesamoiditis right.  

During evaluation in September 2009, it was noted that the Veteran had tibial sesamoiditis right and the hemi-implant of the right first MTP joint was loose.  In March 2010, the Veteran underwent a third surgery for artificial joint replacement in the right great toe.  The most recent entry dated a year later in March 2011 shows the Veteran presented to the clinic with a chief complaint of right first MTP joint pain and swelling that had been continual since her joint replacement in 2010.  On examination there was swelling at the base of the right first great toe and limited flexion and extension of digits 2-4 and noted numbness.  See VA Podiatry Note, dated July 2009 to March 2011.

Pursuant to the Board Remand, the Veteran underwent VA examination in February 2012.  The Veteran's accounts of a toe injury in the 1990s, her post-service surgeries in 2002, 2006, and 2010, as well as her current medical problems were summarized in the report.  Currently the Veteran continued to have daily pain and problems with balance as the right great toe did not hit the ground when walking or standing  She reported that she is required to walk a great deal at work and that the right great toe hurts more with standing and walking more than one hour.  She noted that some days she has to reschedule inspections at work.  The Veteran also reported that stepping down on the gas/brake pedals when driving causes pain.  She reported that her right great toe disability also impacts her ability to interact in physical recreational activities such as swimming, bowling, and softball.  She uses custom inserts in both shoes to restrict right great toe movement.  

Examination revealed the plantar surface atrophied to right ball of foot area.  The Veteran was unable to lay the right great toe flat on the ground with walking, standing, or rest.  There were calluses to the bilateral fifth metatarsal edge and left first metaphalanx, but missing from right great toe.  The skin to the right great toe and plantar surface was thin, softer, and smoother than the left plantar surface.  There was pinpoint tenderness to the right first webspace that was accentuated with walking and the distal forefoot on the right at bases of all metatarsals.  The Veteran had restricted flexion and extension of the right great toe, limited to approximately 5 degrees flexion and extension with pain.  There was also some weakness to right great toe of +2/+5.  A surgical incision to the base of the right great toe, extending to the forefoot medially, was well healed, hyperpigmented, and non tender.  There was some numbness, but no swelling or erythema.  

The Veteran was unable to bear weight with toe rises and was unbalanced when tandem walking.  The right great toe had inward angulation of about 10 degrees and crossed over the second metatarsal.  Range of motion of the first MTP joint was 5 degrees compared to 30 degrees in the asymptomatic first MTP joint on the left.  The remaining toes and the right ankle both had full range of motion.  The examiner noted that the Veteran's remaining effective function was not so diminished that amputation with prosthesis would equally serve her.  X-rays revealed prosthetic first MTP joint in place with no evidence of distortion or destruction.  Minimal fragment of soft tissue calcification were observed adjacent to the joint space.  Bone structures were otherwise intact.  The diagnosis was mild to moderate hallux rigidus of the right foot.  The examiner concluded the Veteran's right great toe condition was chronic and painful in nature and caused moderately severe disability.  

The most recent treatment records show that the Veteran continued to have chronic right great toe pain.  In February 2012, she presented to the podiatry clinic for modification of her graphite plate orthotics.  At that time the right hallux could passively dorsiflex the first MTP joint to about 45 degrees.  There was pain noted with palpation of the dorso-lateral aspect of the right first MTP joint, along the extensor tendon.  In March 2012, there was some discussion of a possible 4th surgery to remove the hardware in her right foot.

Applying the regulations to the facts in the case, the Board finds that that the Veteran's arthritis of the right great toe disability warrants a compensable disability rating under DC 5284.  The Veteran is able to walk and move her right foot on her ankle in a productive manner.  She does not use any assistive devices, such as braces or crutches, and is able to use her foot to walk.  Yet, the evidence also indicates that she experiences pain in the right great toe with standing and walking.  The record contains no evidence that she is able to put pressure on her right great toe without experiencing pain.  Moreover, the Veteran has consistently and credibly reported the same symptoms over the years with some escalation leading to regular treatment and consultation and multiple surgeries during the period on appeal.  Based on this evidence, and resolving reasonable doubt in her favor, the Board finds that the Veteran's right great toe disability more nearly approximates moderately severe symptomatology for the entire rating period under appeal, as required for a 20 percent disability rating. 

The clinical data is absent of any medical findings showing functional impairment attributable to the right great toe disability that would equate to severe injury to warrant an even higher rating of 30 percent.  The Veteran has complained of constant right great toe pain, but the pain is localized and relieved by rest, and she could function with medication.  It appears from the record that her symptoms of persistent pain with recurrent swelling are at their worst when she places too much stress on the right great toe foot, i.e., she engages in too much activity, causing a flare up of her symptoms, and it is during these flare ups that the Veteran is most functionally limited, but otherwise, she is able to function fairly well.  So while the Veteran's right great toe disability does cause limitation of functioning in her daily activities, it does not preclude her from performing those activities.  Thus, a 20 percent initial disability rating, but no more, for the service-connected disability of the right great toe is warranted since November 20, 2002. 

There is also no credible evidence of pain on use or flare-ups that result in additional functional limitation to the extent that the right great toe is more than 20 percent disabling.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's functional loss due to pain is adequately covered by the newly-assigned 20 percent rating.  In fact, despite the Veteran's complaints of chronic pain with walking or prolonged standing, the clinical record reflects that she has remained fully ambulatory and functional.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, a higher rating based on pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  Neither the Veteran nor any examiner has established that pain or flare-ups result in functional loss that would equate to a severe level of disability. 

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are flatfoot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DC 5280), and hammertoe (DC 5282).  38 C.F.R. § 4.71a (2013).  However, the medical evidence does not show that any of these conditions have been demonstrated and shown to be a manifestation of the service-connected right great toe disability, and the Veteran does not claim that any of them are present. 

With respect to the time period here in question (from November 20, 2002), the Board finds that the Veteran's impairment due to right great toe arthritis is more consistent with 20 percent rating and that the level of disability contemplated in DC 5284 to support the assignment of a 30 percent rating, or higher is absent.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which stipulate that an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  After comparing the manifestations and reported impairment of function of the Veteran's right great toe disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There are higher ratings available for the Veteran's service-connected right great toe disability, but the required manifestations have not been shown in this case.  The record does not document that her service-connected right great toe disability markedly interferes with employment or cause frequent periods of hospitalization.  Insofar as the Veteran did undergo several surgeries during the course of the appeal, her complaints and demonstrated impairment attributable to her right great toe are adequately contemplated by the 20 percent rating currently assigned during the appeal period.  Thus, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  She has not alleged that she is unemployable due to her service-connected right great toe disability.  She has reported to various VA examiners that she remained employed full time, and there was no indication that she misses any time from work.  The evidence does not otherwise indicate that her service-connected right great toe disability affects her ability to work - nor has she so contended.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Therefore, bearing in mind the benefit of the doubt doctrine, an increased evaluation, to 20 percent but no higher, is granted for arthritis of the Veteran's right great toe.  since November 20, 2002.  Fenderson, supra.


ORDER

From November 20, 2002 entitlement to a rating of 20 percent (but no higher) for arthritis of the right great toe is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


